EAST, District Judge.
I have considered the evidence in the cause and have concluded that the proximate cause of the striking of libelant’s dock and structures, by the respondent S. S. Stavros, was by reason of the fault and negligence of said vessel in the following particulars (without deciding who was in command or control of the vessel at the time of the collision, which question is reserved as between the respondent and the impleaded respondent herein):
1. (al) In navigating the vessel too close to libelant’s dock, particularly in view of the conditions of wind and tide.
2. (a7) In failing to keep the Stavros under full control so as to avoid striking libelant’s dock.
Further I conclude that the libelant’s damages as a direct result of said collision are in the amount of $7,031.15, and that by reason thereof libelant is entitled to the amount aforesaid and judgment against the respondent for said amount. Proctor for the libelant is requested to submit appropriate order.